DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Applicant has canceled claims 5, 7, 12, 14, 19, 20 previously.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 was filed after the mailing date of the final office action on 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, 15, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuloria et al. (US 2013/0030905) and in view of Dunn et al. (US 2013/0198652) and in view of  Yang et al. (US 10,382,373).

With respect to claim 1, Fuloria teaches a computer-implemented method comprising: 
generating, by a computing system, a container associated with related ephemeral media content items (fig. 8A; element 803, [0062, newsfeed 802 includes a photo story 803 relating to a set of photos Brynn herself uploaded to the album, "east coast toasts]; examiner’s note: the element 803 is the container because it contains the post); 
determining, by the computing system, a time that the container was created (fig. 8A, [007, information about the event, such as its time, location, and attendees, and photos taken at the event, which have been uploaded to the social networking system]; [0062]; examiner’s note: the time stamp when the post was created which is the container as shown in 803, “Wednesday at 10:06 am.”); 
providing, by the computing system, a user interface, the user interface (fig. 8A, [0062]; examiner’s note: the interface displaying the post) comprising: 
one or more non-ephemeral content items ([0060, a "super-liked" story may be displayed for 48 hours from the time of promotion, after which the story reverts to a normal newsfeed story and is placed in its chronological order on viewing users' newsfeeds]; examiner’s note: the content items which does not include expiration is non-ephemeral content items; the super liked story become non-ephemeral content items after the time expiration and fig. 8A, recent activity is also the non-ephemeral content items),  
a second feed through which a plurality of ephemeral media content items are accessible ([0060, 0062], [0067, friend of Brynn Sheperd, when viewing his or her own news feed, may have highlighted story 908 pinned to the top of his or her news feed for a predetermined duration. As another example, a friend of Brynn Sheperd may also or alternatively have featured story 808 displayed in a sponsored stories area of his or her homepage]; fig. 8A-9C; examiner’s note: the ephemeral media content items in fig. 8, 9, element 803, 903 are accessed by the other users to like and comment), the plurality of ephemeral content items including a representative ephemeral content item associated with the container presented in the second feed alongside the representative ephemeral media content item ([0060, 0062, 0067], fig. 8A-9C; examiner’s note: the trip images in 803 and 903 in fig. 8A and 9A are the representation of the album east coast toast in 803 and Iceland album in 903 and the second feed is the container 803 and 903), wherein the one or more identifiers include an identifier associated with a content provider that provided at least one ephemeral media content item of the plurality of ephemeral content items accessible through the second feed ([0060, 0062, 0067], fig. 8A-9C; examiner’s note: the posts 803 and 903 contains the identifier of the user who has posted the content and the other users can like, comment, share which makes it accessible); 
removing, by the computing system, the container from the second feed upon expiration of access to the container ([0061, When that expiry condition is met at Step 706, the user who has seen the "super-liked" story is removed from a list of determined users (in most cases, the friends of the promoting user) at Step 707]; [0060, the expiration condition is a timer, and the "super-liked" story is un-pinned from the top of the viewing users' news feeds when the timer expires. For example, a "super-liked" story may be displayed for 48 hours from the time of promotion, after which the story reverts to a normal newsfeed story and is placed in its chronological order on viewing users' newsfeeds]; examiner’s note: the story is removed from the list when it expiries the predetermined time frame).
Fuloria does not explicitly teach a first feed and expiring, by the computing system, access to the container after a selected period of time measured from the time the container was created, wherein expiration of the container also expires access to the related ephemeral media content items associated with the container without 
However, Dunn teaches a first feed ([0148, the feed tracked update is added to a profile feed of the first user when, e.g., the user clicks on a tab to open a page in a browser program displaying the feed.], [0036, Updates to the record, also referred to herein as changes to the record, are one type of information update that can occur and be noted on an information feed such as a record feed or a news feed of a user subscribed to the record]; examiner’s note: the multiple feeds such as news feed, profile feed, record feed are used to organize the data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Fuloria’s invention which teaches creating ephemeral content to include Dunn which teaches organizing data into multiple feed. Fuloria and Dunn are in the same field of invention because both of them teach creating content and associating expiration time to contents. One would have been motivated to make this modification to have predictable results such as organize the non-ephemeral items into one feed and ephemeral items into another feed to find the items faster and also to organize the items in an appropriate format.
Fuloria and Dunn in combination do not explicitly teach by the expiring, by the computing system, access to the container after a selected period of time measured from the time the container was created, wherein expiration of the container also expires access to the related ephemeral media content items associated with the container without expiring access to the at least one ephemeral media content item provided by the content provider.
expiring, by the computing system, access to the container after a selected period of time measured from the time the container was created ([col. 11, lines 39-50; The ephemeral timer system 1202 may furthermore operationally remove a particular ephemeral message 502 from the ephemeral message story 504 based on a determination that it has exceeded an associated story participation parameter 510. For example, when a sending user has established a story participation parameter 510 of 24 hours from posting, the ephemeral timer system 1202 will remove the relevant ephemeral message 502 from the ephemeral message story 504 after the specified 24 hours]; [col. 11, lines 40-45, , when the ephemeral timer system 1202 determines that the message duration parameter 506 for a particular ephemeral message 502 has expired, the ephemeral timer system 1202 causes the messaging client application 104 to no longer display an indicium (e.g., an icon or textual identification) associated with the ephemeral message 502, each message is a container]; examiner’s note: the message expires from the posting time, the posting time is the message creation time and the message is inside a container, expired messages cannot be accessed such as message 502, 504), wherein expiration of the container also expires access to the related ephemeral media content items associated with the container without expiring access to the at least one ephemeral media content item provided by the content provider ([col. 11, lines 30-35; the expiration of the story participation parameter 510 for the last remaining ephemeral message 502 within the ephemeral message story 504 will determine when the ephemeral message story 504 itself expires. In this case, a new ephemeral message 502, added to the ephemeral message story 504, with a new story examiner’s note: the expired message cannot be accessed, but the non-expired message such as the new message can be accessed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Fuloria’s invention which teaches creating ephemeral content to include Dunn which teaches organizing data into multiple feed to include Yang which teaches expiring content when the viewing time is expired. Fuloria, Dunn and Yang are in the same field of invention because all of them teach creating content and posting to social media. One would have been motivated to make this modification to have predictable results add a time dependent expiration criteria to delete old content to always have space for updated content.

With respect to claim 6, Fuloria, Dunn and Yang in combination teach the computer-implemented method of claim 1, Fuloria further teaches wherein the content provider is a first content provider and the container is accessible from a profile of a second content provider associated with the related ephemeral media content items (fig. 8A-9C, [0062]; examiner’s note: the content provider provides the content 803 and the other users can access it from their wall and comment on it or like or share it from the other users profile).



Claim 13 is rejected on the same basis of rejection of claim 6.

Claim 15 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium (fig. 1, Fuloria).  Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

With respect to claim 21, Fuloria, Dunn and Yang in combination teach the computer-implemented method of claim 1, Fuloria further teaches wherein generating the container associated with related ephemeral media content items further comprises: providing, by the computing system, an invitation to at least one collaborator to contribute ephemeral media content items to the container ([0056, if user A promotes a story generated by user B, naturally, the story will be pinned to the top of the newsfeed of some of the friends of both users A and B]; examiner’s note: users can pin each other stories which is a collaboration and the content is sent to the other user’s wall, which is the invite; also fig. 8A-9C teaches in elements 803 and 903 where the other users can like, share and comments which are also collaboration and posting the content for other users of view, like, comment is invite).

wherein the content provider is a first content provider and the at least one collaborator is identified by a second content provider that created the container (fig. 8A-9C; [0060, 0061, 0067]; examiner’s note: element 903 in fig. 9A shows that the content creator Phoebe created the content and Bryn is the container creator because Phoebe’s post is in his wall, Brynn is identified by Phoebes profile to pin the content in his wall).

Claim 23 is rejected on the same basis of rejection of claim 21.
Claim 24 is rejected on the same basis of rejection of claim 22.
Claim 25 is rejected on the same basis of rejection of claim 21.
Claim 26 is rejected on the same basis of rejection of claim 22.

Claims 2, 3, 4, 9, 10, 11, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuloria et al. (US 2013/0030905) and in view of Dunn et al. (US 2013/0198652) and in view of  Yang et al. (US 10,382,373) and in view of Poletto et al. (US 2015/0244836).

With respect to claim 2, Fuloria, Dunn and Yang in combination teach the computer-implemented method of claim 1, further comprising: associating, by the computing system, the container with a parameter ([0060, the expiration condition is a timer, and the "super-liked" story is un-pinned from the top of the viewing users' news feeds when the timer expires. For example, a "super-liked" story may be displayed for examiner’s note: the story is the container and it is associated with a timer which is the parameter).Serial No.: 15/421,430-2- Atty Docket No.: F126-0059US4Lee& Hayes
Fuloria, Dunn and Yang do not explicitly teach Atty/Agent: Melissa J. Coombesdetermining that an ephemeral media content item satisfies the parameter; and automatically assigning, by the computing system, the ephemeral media content item to the container responsive to determining that the ephemeral media content item satisfies the parameter.
However, Poletto teaches determining that an ephemeral media content item satisfies the parameter; and automatically assigning, by the computing system, the ephemeral media content item to the container responsive to determining that the ephemeral media content item satisfies the parameter (fig. 8, [0057, 0058, 0080]; examiner’s note: the content item metadata is associated with the time stamp and if the condition satisfy then the content is added to the event, the event is the container and moreover, Fuloria teaches ephemeral media content item and container in fig. 8A-9C).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Fuloria’s invention which teaches creating ephemeral content to include Dunn which teaches organizing data into multiple feed to include Yang which teaches expiring content when the viewing time is expired and in view of Poletto which teaches content associated with conditions. Fuloria, Dunn, Yang and Poletto are in the same field of invention because all of them teach creating content and posting to social media. One would have been motivated to make this modification to have predictable results to add conditions with contents to have proper contents which will save users time.

With respect to claim 3, Fuloria, Dunn, Yang and Poletto in combination teach the computer-implemented method of claim 2, Fuloria further teaches wherein the parameter is associated with at least one of time information or location information ([0060, the expiration condition is a timer, and the "super-liked" story is un-pinned from the top of the viewing users' news feeds when the timer expires. For example, a "super-liked" story may be displayed for 48 hours from the time of promotion]; examiner’s note: the content is associated with time information).

With respect to claim 4, Fuloria, Dunn, Yang and Poletto in combination teach the computer-implemented method of claim 2, Fuloria further teaches wherein the content provider is a first content provider, and automatically assigning the ephemeral media content item to the container is further based on the ephemeral media content item being captured by a second content provider that created the container (fig. 9A, [0061, In particular embodiments, the expiry condition is not time-dependent, but view, or "impression" dependent. For example, the "super-liked" story may be pinned to the top of the newsfeeds for the first-degree connections of the promoting user for one view, or upon the next login], [0065]; examiner’s note: element 903 in fig. 9A shows that the content creator Phoebe created the content and Bryn is the container creator because Phoebe’s post is in his wall and the super liked stories are automatically pinned to the first degree connection users).

Claim 9 is rejected on the same basis of rejection of claim 2.

Claim 11 is rejected on the same basis of rejection of claim 4.
Claim 16 is rejected on the same basis of rejection of claim 2.
Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 18 is rejected on the same basis of rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FATIMA P MINA/           Examiner, Art Unit 2159